               Case 2:21-mj-00037-DB Document 3 Filed 03/02/21 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP                                                          FILED
   Assistant United States Attorney                                           Mar 02, 2021
 3 501 I Street, Suite 10-100                                              CLERK, U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF CALIFORNIA

   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff

 7
   United States of America
                                                              SEALED
 8                             IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                      CASE NO.       2:21-mj-0037 DB
11
                                Plaintiff,          SEALING ORDER
12
                          v.                         UNDER SEAL
13
     LEOBARDO GERARDO ANAYA,
14
                               Defendant.
15

16                                    [PROPOSED] SEALING ORDER
17         Upon Application of the United States of America and good cause having been shown,

18         IT IS HEREBY ORDERED that the file in the above-captioend matter be, and is hereby orderd,

19 SEALED until further order of this Court.

20

21    Dated: 0DUFK

22

23

24

25

26

27

28


      SEALING ORDER                                 1
